Citation Nr: 9931452	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.
 
2.  Eligibility for dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran, who died in July 1990, had active service from 
August 1950 to March 1952.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The appellant does not meet the basic eligibility 
requirements for dependent's educational assistance under 
38 U.S.C. Chapter 35


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Basic eligibility for dependent's educational assistance 
under 38 U.S.C. Chapter 35 is not established.  38 U.S.C.A. 
§ 3501(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to establish entitlement to service 
connection for the cause of the veteran's death.  The legal 
question to be answered initially is whether she has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail with respect to this claim and 
there is no duty to assist her further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that her claim is not well grounded 
and, therefore, no further assistance is required to meet 
VA's duty to assist the appellant at this time.  

Factual Background

The appellant in this case is the surviving spouse of the 
veteran.  The record shows that the veteran served on active 
duty from August 1950 to March 1952.  He died in July 1990.  
The veteran's death certificate shows that the immediate 
cause of his death was metastatic melanoma due to or as a 
consequence of melanoma of the eye.  At the time of his 
death, the veteran was service-connected for the residuals of 
frozen feet and a scar on the right cheek, each evaluated as 
10 percent disabling; and for scars on the right knee and a 
left varicocele, each evaluated as zero percent disabling.  
His combined service-connected disability rating was 20 
percent. 
 
The veteran's service medical records show that he sustained 
shrapnel wounds to the right knee, left leg, and right side 
of the face while in combat at Hagaru, North Korea in 
December 1950.  Examination found he had a small wound below 
the right eye with some periorbital ecchymosis, along with 
wounds on the right knee and left leg.  The impression was 
multiple, penetrating, missile wounds, with no artery or 
nerve involvement.  On physical examination at the time of 
his separation in March 1952, the face and eyes were normal.  

On VA examination in August 1952, the veteran's history of 
injuries to the right knee, left leg, and right side of the 
face was noted.  It was further noted that he had had no 
referable complaints regarding his wounds.  Examination found 
a small asymptomatic scar over the right cheek bone.  It was 
noted to be mildly disfiguring with a retained foreign body 
just medial to it.  No eye abnormality was noted.

VA and private treatment records show the veteran was seen in 
the VA eye clinic in October 1987.  He was found to have a 
brown mass in the right eye.  Private treatment subsequently 
confirmed that he had malignant melanoma.

In July 1990, the chief of optometry service at the Columbus 
VA Medical Center reported that his review of the medical 
literature did reveal support for finding an association 
between the veteran's Korean War injury and his development 
of a malignant ocular melanoma. 

The veteran's death certificate shows that he died in July 
1990.  The immediate cause of his death was listed as 
metastatic melanoma due to or as a consequence of melanoma of 
the eye.  No other conditions were listed as significant 
conditions contributing to death. 

A May 1990 letter from Earl N. Metz, M.D., stated that the 
physician would be happy to help the veteran in any way that 
he could, but he did not know how he could with any 
conviction claim that the combat wound to the right side of 
his face had anything to do with the development of a 
melanoma in the right eye.  Dr. Metz stated that he had 
discussed the situation with Dr. Fred Davidorf who also 
believed that would be stretching credibility considerably.  
It was reported that neither of them knew of any precedent 
for a foreign body causing a melanoma in the adjacent area.  

At a personal hearing in June 1998, the appellant testified 
that she and her husband had asked Dr. Davidorf whether it 
was possible that the veteran's melanoma was caused by the 
shrapnel that was still in his face.  She testified that Dr. 
Davidorf said that not only was it possible but that it was 
highly probable.  She stated that she had asked Dr. Davidorf 
for a statement to this effect and would submit it when she 
received one.  She testified that the veteran was involved in 
a study of patients with melanoma of the eye and was being 
treated by Dr. Davidorf.         

An August 1998 letter from Frederick H. Davidorf, M.D., 
states that he was in receipt of a letter from the appellant 
suggesting the veteran's melanoma could have come from the 
shrapnel injury that he sustained in 1950.  Dr. Davidorf 
stated that he was unaware of any cause and effect between an 
injury and an ocular melanoma.  It was further stated that 
the appellant mentioned in her letter that VA had recognized 
such a relationship.  Dr. Davidorf stated that, if she gave 
him the material from which VA arrived at that, he would be 
happy to review it.  However, given his present knowledge, he 
would be unable to state that there was a cause and effect 
between a shrapnel injury and an ocular melanoma.  

Analysis

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  Service 
connection for the cause of a veteran's death is warranted 
when a veteran dies of a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991).  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death. 38 C.F.R. § 
3.312 (1999).  In this case, the appellant maintains that the 
veteran's service-connected injury to the right side of the 
face with retained foreign body caused him to develop 
melanoma in the right eye and that the cancer ultimately 
resulted in his death.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, malignant tumors will be 
presumed to have been incurred in service if manifested to a 
10 percent degree of disability within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  

Two discrete types of evidence must be present in order for a 
claim for service connection for the cause of a veteran's 
death to be well grounded:  (1) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (2) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the cause of the veteran's 
death.  Such a nexus must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the medical evidence of record shows that the 
veteran died of metastatic melanoma due to melanoma of the 
eye.  The veteran's service medical records and other medical 
evidence of record shows no indication of any treatment for, 
or diagnosis of, any cancer during his period of service or 
until many years after his separation from service.  Under 
the provisions of 38 C.F.R. § 3.303, service connection may 
be granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  However, direct service connection for the 
veteran's cancer may not be granted under this provision 
since, as shown above, there is no competent evidence of the 
disability in service, and no competent evidence that the 
disability was manifested prior to 1987.  In view of those 
facts, there also is no basis for granting presumptive 
service connection under 38 C.F.R. § 3.309(a), as the 
veteran's cancer had not been manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § 1101, 1110, 1112; 38 C.F.R. § 3.303, 3.307, 
3.309(a).

While the appellant has asserted that the veteran's service-
connected injury to the right side of the face with a 
retained foreign body may have led to the development of his 
melanoma of the right eye that caused his death, she has 
offered no medical or other competent evidence to show that 
his death was due to any conditions other than the metastatic 
melanoma and melanoma of the eye listed on his death 
certificate.  Likewise, she has submitted no medical or other 
competent evidence to relate the veteran's melanoma to his 
injury in service or any service-connected disabilities.  The 
only evidence she has offered to support her assertions are 
her own unsubstantiated contentions.  While the appellant, as 
a lay person, may be capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the medical 
evidence does not show the veteran had a melanoma during 
service or within the presumptive period following his 
separation from service, and since the appellant has 
submitted no competent medical or scientific evidence to show 
that the melanoma resulting in his death was in any way 
related to his period of service or to his service-connected 
injuries, the Board finds that she has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded.  38 U.S.C.A. § 5107. 

The benefit sought on appeal is denied.

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, she has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, while the Board acknowledges that the appellant 
testified that Dr. Davidorf made statements linking the 
veteran's service-connected injury to the right side of his 
face to the melanoma that resulted in his death, she has not 
submitted any such statements and a contrary statement from 
Dr. Davidorf concerning any possible relationship between the 
melanoma and shrapnel injury is of record.  The United States 
Court of Appeals for Veterans Claims has noted that "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As the 
foregoing decision explains the need for competent evidence 
showing a relationship between the veteran's melanoma and his 
period of service or any of his service-connected 
disabilities, the Board views its discussion above sufficient 
to inform the appellant of the elements necessary to complete 
her application for service connection for the cause of the 
veteran's death.  Id. at 79.

The appellant has also raised the issue of eligibility for 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35.  For purposes of dependents' educational benefits 
under 38 U.S.C. Chapter 35 (see 38 C.F.R. § 21.3020), the 
child, spouse or surviving spouse of a veteran or 
serviceperson will have basic eligibility if (a) ... (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) [the veteran] died 
as a result of a service-connected disability.  38 U.S.C.A. 
§ 3501; 38 C.F.R. § 3.807.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Because the Board has denied service connection for the 
cause of the veteran's death and, as the record reflects, the 
veteran was not evaluated as having disability total and 
permanent in nature as a result of service-connected 
disability at the time of his death, the appellant is not 
eligible for such benefits.  Therefore, entitlement to 
dependents' educational assistance benefits is not warranted 
as a matter of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.


ORDER

Service connection for the cause of the veteran's death is 
denied.  Eligibility for dependents' educational assistance 
benefits is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

